Citation Nr: 1713489	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  09-30 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected type II diabetes mellitus.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus.

5.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity.

7.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the right upper extremity.

8.  Entitlement to an effective date prior to March 14, 2014, for the grant of service connection for PTSD.

9.  Entitlement to an effective date prior to April 7, 2014, for the grant of service connection for peripheral neuropathy of the left upper extremity.

10.  Entitlement to an effective date prior to April 7, 2014, for the grant of service connection for peripheral neuropathy of the right upper extremity.

11.  Entitlement to service connection for bilateral hearing loss.

12.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from June 1967 to May 1970, with service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, and an October 2015 rating decision of the VA RO in Oakland, California.

The Veteran was afforded a Travel Board hearing in December 2016.  A transcript of the testimony offered at the hearing has been associated with the record.  

The issues of entitlement to service connection for hypertension, entitlement to an initial evaluation in excess of 50 percent for PTSD, entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left upper extremity, entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the right upper extremity, entitlement to an effective date prior to March 14, 2014, for the grant of service connection for PTSD, entitlement to an effective date prior to April 7, 2014, for the grant of service connection for peripheral neuropathy of the left upper extremity, entitlement to an effective date prior to April 7, 2014, for the grant of service connection for peripheral neuropathy of the right upper extremity, entitlement to service connection for bilateral hearing loss, and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2004 rating decision, the AOJ denied the Veteran's claims for service connection of bilateral hearing loss and tinnitus, and following notice of these determinations, he did not appeal them.

2.  Evidence received since the final June 2004 rating decision relates to an unestablished fact necessary to substantiate the claims for service connection of bilateral hearing loss and tinnitus, and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision denying the Veteran's claims for service connection of bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence has been received since the June 2004 denials, and the claims of entitlement to service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcomes detailed below as to the issues adjudicated herein by the Board, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2016).  For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).
(1993).

The Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus were denied in a June 2004 rating decision.  The AOJ denied the claims on the grounds that neither bilateral hearing loss nor tinnitus was shown as an assessment.  The Veteran was notified of the decision and of his appellate rights, but did not appeal.  Accordingly, the decisions are final.  38 C.F.R. §§ 3.156(a), 20.1103.

Since the June 2004 rating decision, new and material evidence has been received.  The AOJ denied the claims on the grounds that bilateral hearing loss and tinnitus had not been assessed.  The available evidence then of record contained the Veteran's service treatment records, but no other evidence.  Numerous pieces of evidence have been associated with the record, including VA records reflecting an assessment of bilateral hearing loss, and the prescription of hearing aids.  The Veteran has also offered testimony regarding exposure to acoustic trauma during his service in Vietnam, with a history of ringing of the ears.  The evidence was not of record at the time of the prior denial, and relates to the unestablished diagnoses of the claimed disabilities.  The evidence is thus new and material and the claims are reopened.  New and material evidence need not be received as to each previously unproven element of a claim.  Shade, supra.  The underlying claims are addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss and the claim is reopened; to this extent only is the appeal granted.

New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus and the claim is reopened; to this extent only is the appeal granted.


REMAND

As noted above, the Veteran testified before the Board in December 2016.  At this time, he related that his PTSD had worsened since his last examination in March 2014, with increased sleep impairment.  He also stated that his neuropathy of the upper extremities had worsened since his last VA examination in April 2014.  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate. See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Nonetheless, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).  As the Veteran's assertions indicate possible worsening of the service-connected disabilities, he should be afforded a new VA examination to address the severity of his PTSD and neuropathy of the upper extremities.

In furtherance of substantiating the claim of entitlement to service connection for hypertension, including as secondary to type II diabetes mellitus, the Veteran was afforded a VA examination in October 2015.  Examination resulted in assessment of hypertension, with an onset in 1998.  The examiner found that hypertension pre-dated the onset of type II diabetes mellitus, and that hypertension was not "clearly and unmistakably" aggravated beyond natural progression by type II diabetes mellitus.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

Here, the October 2015 VA hypertension examination addresses the wrong standard of probability.  The question is not whether hypertension was "clearly and unmistakably" caused or aggravated by type II diabetes mellitus, or whether type II diabetes mellitus "clearly and unmistakably" pre-dated hypertension, but rather whether hypertension was "as likely as not" caused or aggravated by the service-connected type II diabetes mellitus.  Because the wrong standard was utilized, the examination report is returned.  38 C.F.R. § 4.2.

Upon remand, the Veteran should be afforded a VA examination to address his claims of entitlement to service connection for bilateral hearing loss and tinnitus.  The question of whether to reopen a claim should be considered under the standard of 38 C.F.R. § 3.159(c)(4)(iii), consistent with McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, a VA examination is warranted.  Id. at 85.

At his Board hearing, the Veteran testified that he was receiving Social Security Administration (SSA) disability benefits.  No attempt to obtain the records associated with this claim has been made.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that only relevant SSA records must be sought).  Appropriate action to obtain all records associated with any SSA claim must be accomplished before adjudication can be made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992). Upon remand of this matter, VA should attempt to obtain the records associated with the appellant's claim for SSA disability benefits and associate them with the claims file.

Of record is a VA March 5, 2009, VA audiologic consultation note.  The note reflects an assessment of bilateral hearing loss, and references an audiogram.  However, no audiogram appears in the record.  Upon remand, VA must attempt to obtain this audiogram in order to evaluate the claim.  See 38 U.S.C.A. § 5103A(c) (West 2002) & Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Request from SSA complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  Attempt to obtain the specific clinical findings from VA audiological evaluations, including the audiometrics/audiograms from the test that occurred on March 5, 2009.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected PTSD.  The claims folder, and any additional evidence obtained, if any, must be made available to the examiner for review.

All tests and studies deemed necessary by the examiner should be conducted, in order to obtain, as accurately as possible, a picture of the nature and extent of the Veteran's PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD with under the applicable rating criteria.

4.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for a VA evaluation to be conducted by an appropriate medical professional to determine the current nature and severity of his service-connected peripheral neuropathy of the bilateral upper extremities.  The claims file must be reviewed by the examiner in conjunction with the appeal.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.

The examiner should describe all symptomatology related to the Veteran's service-connected peripheral neuropathy of the bilateral upper extremities.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is advised that the term "incomplete paralysis" is defined as indicating a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

The examiner is asked to characterize any incomplete paralysis as mild, moderate, moderately severe or severe.  Along these lines, the examiner is advised that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

5.  After the development directed in paragraph 1 has been completed to the extent possible, schedule the Veteran for  a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his hypertension.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

The examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's service-connected type II diabetes mellitus has caused or aggravated caused hypertension.

The examiner should also address whether the Veteran has nephropathy attributable to his service-connected type II diabetes mellitus.  If the examiner finds that the Veteran does indeed have nephropathy attributable to type II diabetes mellitus, the examiner is asked to address whether it is at least as likely as not that nephropathy has caused or aggravated hypertension.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

Any opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

6.  After the development directed in paragraphs 1 and 2 has been completed to the extent possible, schedule the Veteran for a new VA audiological examination to determine the presence, severity and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure, hearing loss and tinnitus, as well as the pertinent medical evidence.  The  examiner should note that the claims file has been reviewed.

Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that bilateral hearing loss and/or tinnitus is/are attributable to service, including noise exposure experienced in service.  Attention is directed to the Veteran's reports of noise exposure consistent with his wartime service in Vietnam.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

It is noted that the requirements for service connection for hearing loss need not be shown by audiometric testing during a claimant's period of active duty in order for the claim to be granted.  Rather, service connection for a bilateral hearing loss disability may be granted where there is credible evidence of acoustic trauma due to noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically-sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

7.  Then, after conducting any additional indicated development, readjudicate the claims currently on appeal. If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case to the Veteran and his representative and provide them an appropriate period of time to respond before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


